EXHIBIT 10.1

 

AMENDMENT TO REAL ESTATE

 

PURCHASE AND SALE AGREEMENT

 

 

THIS AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Amendment”)
dated as of the 20th day of October, 2005, is made by and between PILOT
DEVELOPERS, LLC, a North Carolina limited liability company, and ENCLAVES GROUP,
INC., a Delaware corporation, and its successors or assigns (the “Purchaser”).

 

RECITALS:

 

R.1.     Seller and North Carolina Development Partners, LLC (“NC Development
Partners”) entered into and delivered that certain Real Estate Purchase and Sale
Agreement made effective as of August 22, 2005 (the “Original Agreement”),
relating to the purchase and sale of those certain parcels of land containing
approximately One Hundred Fifty Three (153) acres identified as Tax Map Parcel
Nos. 058-088 and 531-065-00, located at Stokes Ferry & Earnhardt Roads in the
City of Salisbury, in Rowan County, North Carolina, commonly known as the
“Drummond Village” Property, together with improvements described as part of the
“Property” in the Original Agreement.

 

R.2      By that certain Assignment of Contract made effective as of September
12, 2005, by and between NC Development Partners as “Assignor” and the Purchaser
as “Assignee”, Assignor assigned all its right, title, and interest in the
Original Agreement to the Purchaser, with the written consent of Seller.

 

R.3.     Purchaser has delivered the Deposit in the amount of Twenty Five
Thousand Dollars ($ 25,000) to the Escrow Agent, who holds it pursuant to the
terms and conditions of that certain Escrow Agreement dated as of September 2,
2005, by and between Purchaser, Seller, and Escrow Agent.

 

R.4.     The Feasibility Period, which commenced on August 22, 2005, has expired
and pursuant to the terms and conditions of § 3 of the Original Agreement, since
the Purchaser has not provided the Affirmative Notice to the Seller the Original
Agreement is terminated.

 

R.5.     The Purchaser has offered to purchase the Property on modified terms
and conditions, herein set forth, and the Seller has agreed to accept such terms
and conditions and enter into this Amendment to reinstate and amend the Original
Agreement.       

 

NOW, THEREFORE, in consideration of the foregoing recitals and the
representations and covenants herein exchanged and other good and valuable
consideration the receipt and sufficiency of which the parties acknowledge, the
Purchaser and Seller agree as follows:

 

1.

Reduced Property Size.

 

(a)       Section 1 of the Original Agreement is hereby amended by reducing the
Land to be acquired at Closing from the 153 acres identified in the Original
Agreement to Seventy Six and five-tenths (75.6) acres, including the first five
phases west of the power line easement together with an additional parcel east
of the power line easement, as indicated on the attached Schedule 1 hereby
incorporated by reference. The parties agree that the specific parcels to be
conveyed at Closing shall be

 


--------------------------------------------------------------------------------



Amendment to

Pilot Developers, LLC

Purchase and Sale Agreement

/ Enclaves Group, Inc.

 

 

 

identified by Purchaser’s surveyor, mutually agreed to by the parties during the
Feasibility Period, and the survey incorporated herein by written amendment.

 

(b)  The Purchaser shall have the right (but not the obligation) to acquire
remaining portion of the Land not purchased at the Closing on the following
terms:

 

(i)    this option must be exercised in writing delivered on or before the
second anniversary of the Closing, but the conveyances under the option may be
made at any time designated by the Purchaser, subject to the minimum
requirements in clause (ii) below, and Purchaser may identify and designate the
parcels to be conveyed with each closing under the option;

 

(ii)    in exercising this option the Purchaser must purchase (or have purchased
previously under the option) not less than twenty five (25) acres per annum for
each year of the three (3) year period after the second anniversary, until the
remaining balance of the Land has been acquired; provided that ;

 

(iii)    the purchase price of the property acquired under this option shall be
equal to the sum of Thirty Two Thousand Six Hundred Seventy Dollars ($ 32,670)
an acre increased by the then current prime rate plus two percent (2 %)(but not
more than eight percent (8 %) per annum from the date of Closing to the date of
conveyance); the term “prime rate” shall mean the prevailing market interest
rate for the period as published in the Wall Street Journal for commercial
loans; and

 

(iv)    this option shall be evidence in writing recorded in the land records
for Rowan County, North Carolina, and shall expire on the fifth (5th)
anniversary of the Closing.

 

2.             Reduced Purchase Price. The Original Agreement is hereby amended
by reducing the Purchase Price in § 2 to Two Million Five Hundred Thousand
Dollars ($ 2,500,000).

 

3.             Reinstatement; Extension of Feasibility Period. The Original
Agreement is hereby amended by reinstating Agreement as of the effective date of
this Amendment and reinstating and continuing the Feasibility Period in § 3 of
the Original Agreement to the date thirty (30) days after the effective date of
this Amendment.

 

4              Revised Closing Date. The Original Agreement is hereby amended by
amending the Outside Closing Date set forth in § 5 (a) to extend until January
10, 2006.

 

5.             Entirety; Effect of Amendment. The recitals are incorporated as
if set forth in full herein and capitalized terms used and not otherwise defined
have the meanings as provided by the Original Agreement. This Amendment sets
forth in entirety the parties’ agreement on amending the Original Agreement and,
except as modified by this Amendment, all of the terms and provisions of the
Original Agreement are hereby ratified and confirmed by Seller and Purchaser and
shall remain in full force and effect as the “Agreement”.

 

6.              Effective Date; Counterparts. This Amendment shall become
effective immediately upon its execution and delivery by both parties. To
facilitate execution, this Amendment may be executed in one or more counterparts
and it shall not be necessary that the signature of each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart, but it shall be sufficient that the signature of each party, or
that the signatures of the persons required to bind any party, appear on

 

2

 


--------------------------------------------------------------------------------



Amendment to

Pilot Developers, LLC

Purchase and Sale Agreement

/ Enclaves Group, Inc.

 

 

 

one or more of such counterparts. Each party by executing this Amendment agrees
that it may be delivered by facsimile transmission and relied upon by the other
party as if original counterparts were exchanged. All counterparts of this
Amendment shall be deemed originals and shall collectively constitute but one
instrument and agreement.

 

IN WITNESS WHEREOF, each of the parties by its authorized representative has
caused this Amendment to be duly executed, intending to be legally bound as of
the Effective Date.

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 PILOT DEVELOPERS, LLC

ATTEST/WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       By:

 

 

 

 

 

Eric M. Wood

 Date: October ___, 2005



 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

ENCLAVES GROUP, INC.

ATTEST/WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       By:

 

 

 

 

 

Daniel G. Hayes

Date: October ___, 2005



 

Its:

President / CEO

 

 

 

 

 

 

 

3

 

 

 